Judge Brooke
pronounced the court’s Opinion.
The object, of the bill in this case is to surcharge and falsify the account of an executor, settled by commissioners _ J appointed by the court, before which the will had been proved. As that account was prima facie evidence of its correctness ; as the answer disclosed nothing improper in it; and as the complainant exhibited no evidence whatever to that effect, but had the cause set down himself for hearing, which was heard on the merits ; the court is of opinion that it was not incumbent on the chancellor to have referred the account; and that he acted very correctly in disallowing the bill of review.
The decree is therefore affirmed.